DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/1/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 22-23, 25-27, is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIM (SHIM et al US 2020/0304252) in view of SHARMA et al (US 2019/0098606)
Regarding claim 22, 25, SHIM (SHIM et al US 2020/0304252) discloses a User Equipment (UE)/method of the UE, comprising: receiving circuitry configured to receive an RRC reconfiguration message which includes an a transmission manner indication used to indicate which one of data duplication and another manner is configured for at SHIM: ¶174-175, ¶131, RRC message indicating an RRC message form; the may indicate which one of duplication method or another method/manner of transmission is configured for a spit radio bearer; the indication is in terms of duplication enabled (first manner) and duplication disabled (second manner) ); 
processing circuitry configured to configure the at least one split radio bearer(s) based on the RRC reconfiguration message (SHIM: ¶175, ¶172, the configuration is based on the RRC reconfiguration message ); and 
transmitting circuitry configured to transmit an RRC Reconfiguration complete message which is used to confirm successful completion of an RRC connection reconfiguration (SHIM: ¶288, Fig. 12, ¶181, radio interface to transmit RRC complete message);
wherein the transmitting circuitry is further configured to transmit a UE capability information message indicating that the UE supports the at least one split radio bearer with data duplication (SHIM: ¶181, Fig. 9, UE capability information message indicating that the UE supports the at least one split radio bearer with data duplication).
SHIM remains silent regarding the other manner comprising link selection; the duplicate bearers being signaling radio bearers and the duplication is configured for uplink PDCP data of a split radio bearer. 
However, SHARMA et al (US 2019/0098606) discloses the other manner comprising split signaling (SHARMA: Fig. 5, step 520 and 524, ¶106-107, the other manner is where non-identical data and traffic is transmitted using a link selection); the duplicate bearers being signaling radio bearers and the duplication is configured for uplink PDCP data of a split signaling radio bearer (SHARMA: ¶30, ¶35-36, signaling bearers are duplicated over multiple links and duplication is configured at the UE’s PDCP entity which duplicates traffic in the uplink direction over a split bearer).

A person of ordinary skill in the art working with the invention of SHIM  would have been motivated to use the teachings of SHARMA as it provides throughput which may be increased by splitting the transmission of data to/from a user device by among multiple radio/wireless paths (or among multiple cells or BSs). (¶23). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of SHIM with teachings of SHARMA in order to enhance flexibility of types of services that could be provided by the network. 


Regarding claim 23,  SHIM modified by SHARMA discloses UE according to claim 22, wherein the processing circuitry is further configured to submit a Packet Data Convergence Protocol protocol data unit (PDCP PDU) to all associated Radio Link Control (RLC) entities, wherein a PDCP entity of the radio bearer(s) configured with the duplication is associated with more than one RRC entities (SHARMA: Fig. 2, ¶32 a same packet is transmitted/submitted by the PDCP layer as a PDCP PDU/RLC SDU to all of the associated RLC entities; the PDCP entity is associated with a plurality of RLC entities). 

Regarding claim 26, 27 SHIM discloses base station comprising: transmitting circuitry configured to transmit, to a User Equipment (UE), a RRC reconfiguration message which includes a transmission manner indication used to indicate which one of data duplication and another method is configured for uplink data of at least one split radio bearer(s), wherein the UE configures the at least one split radio bearer(s) based on the radio control message (SHIM: ¶174-175, ¶131, RRC message indicating an RRC message form; the may indicate which one of duplication method or another method/manner of transmission is configured for a spit radio bearer; the indication is in terms of duplication enabled (first manner) and duplication disabled (second manner)); and 
receiving circuitry configured to receive an RRC Reconfiguration complete message which is used to confirm successful completion of RRC connection reconfiguration (SHIM: ¶288, Fig. 12, ¶181, radio interface to transmit RRC complete message);
wherein the transmitting circuitry is further configured to receive a UE capability information message indicating that the UE supports the at least one split radio bearer with data duplication (SHIM: ¶181, Fig. 9, UE capability information message indicating that the UE supports the at least one split radio bearer with data duplication).
SHIM remains silent regarding the other manner comprising link selection; the duplicate bearers being signaling radio bearers and the duplication is configured for uplink PDCP data of a split signaling radio bearer. 
SHARMA: Fig. 5, step 520 and 524, ¶106-107, the other manner is where non-identical data and traffic is transmitted using a link selection); the duplicate bearers being signaling radio bearers and the duplication is configured for uplink PDCP data of a split signaling radio bearer (SHARMA: ¶30, ¶35-36, signaling bearers are duplicated over multiple links and duplication is configured at the UE’s PDCP entity which duplicates traffic in the uplink direction over a split bearer).

A person of ordinary skill in the art working with the invention of SHIM  would have been motivated to use the teachings of SHARMA as it provides throughput which may be increased by splitting the transmission of data to/from a user device by among multiple radio/wireless paths (or among multiple cells or BSs). (¶23). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of SHIM with teachings of SHARMA in order to enhance flexibility of types of services that could be provided by the network. 

 
Claim(s) 24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SHIM (SHIM et al US 2020/0304252) modified by SHARMA et al (US 2019/0098606) as in claim 23 above, further in view of NAGASAKA (NAGASAKA et al: US 2018/0035483)

Regarding claim 24, SHIM modified by SHARMA discloses the UE according to claim 23.
SHIM modified by SHARMA remains silent regarding the processing circuitry is further configured to send, when the PDCP entity receives a notification from one of the associated RLC entities, an indication for discarding the PDCP PDU to the other(s) of associated RLC entities, wherein the notification indicates that the PDCP PDU is successfully delivered. 
However, NAGASAKA (NAGASAKA et al: US 2018/0035483) discloses the processing circuitry is further configured to send, when the PDCP entity receives a notification from one of the associated RLC entities, an indication for discarding the PDCP PDU to the other(s) of associated RLC entities (NAGASAKA: ¶97-100, ¶139, PDCP entity receives notification from at least one of the RLC entities and PDCP enitity 12, controls the PDCP SDU retained by the RLC entity 23 and discards its copy/duplicated has already been submitted to lower layer), wherein the notification indicates that the PDCP PDU is successfully delivered (NAGASAKA: ¶97-100, successful delivery notification/indication is received). 
A person of ordinary skill in the art working with the invention of SHIM modified by SHARMA would have been motivated to use the teachings of NAGASAKA as it provides a way to avoid duplication of data being transmitted (¶156) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of SHIM modified by SHARMA with teachings of NAGASAKA in order to efficiently utilize data bearer resources. 

Response to Arguments
Applicant's arguments filed 11/1/2021 have been fully considered but they are not persuasive.
Applicants argue,

    PNG
    media_image1.png
    535
    763
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    400
    730
    media_image2.png
    Greyscale


Examiner respectfully disagrees with the above arguments. Applicants take a position that JANG modified by SHARMA does not disclose transmitting a capability message indicating that the UE supports data duplication with at least one signaling bearer. 
Examienr submits that JANG is not relied upon to teach any of the limitations in the claimed invention. However, newly cited reference, SHIM (SHIM et al US 2020/0304252), teaches the argued limitation, “…a transmission manner indication used to indicate which one of data duplication and another manner is configured for uplink data of at least one split radio bearer…” (SHIM: ¶174-175, ¶131, RRC message indicating an RRC message form; the may indicate which one of duplication method or another method/manner of transmission is configured for a spit radio bearer; the indication is in terms of duplication enabled (first manner) and duplication disabled (second manner)). 

SHIM remains silent regarding the other manner comprising split signaling; the duplicate bearers being signaling radio bearers and the duplication is configured for uplink PDCP data of a split signaling radio bearer. 
However, SHARMA et al (US 2019/0098606) discloses the other manner comprising link selection (SHARMA: Fig. 5, step 520 and 524, ¶106-107, the other manner is where non-identical data and traffic is transmitted via link selection); the duplicate bearers being signaling radio bearers and the duplication is configured for uplink PDCP data of a split signaling radio bearer (SHARMA: ¶30, ¶35-36, signaling bearers are duplicated over multiple links and duplication is configured at the UE’s PDCP entity which duplicates traffic in the uplink direction over a split bearer).
A person of ordinary skill in the art working with the invention of SHIM  would have been motivated to use the teachings of SHARMA as it provides throughput which may be increased by splitting the transmission of data to/from a user device by among multiple radio/wireless paths (or among multiple cells or BSs). (¶23). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of SHIM with teachings of SHARMA in order to enhance flexibility of types of services that could be provided by the network. 
SHARMA, in at least Fig. 5 and ¶106-107, discloses the other manner being “splitting the data instead of duplicating it among the radio links…”.

    PNG
    media_image3.png
    1583
    1089
    media_image3.png
    Greyscale

Further, Fig. 2 discloses that splitting is of the PDCP data. 

    PNG
    media_image4.png
    831
    1146
    media_image4.png
    Greyscale


All remaining arguments are based on the arguments addressed as above and, therefore, are responded to in full.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524.  The examiner can normally be reached on M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461